Title: To Thomas Jefferson from Tench Coxe, 8 February 1793
From: Coxe, Tench
To: Jefferson, Thomas



Feby. 8th. 1793.

Mr. Coxe has the honor to inform the Secretary of State that he has applied to those whom he considers as the first mercantile authorities here, and that their statements vary so materially that he is not able to furnish any materials on which a reliance can be placed either in regard to Ireland, or foreign built ships owned by British subjects. On the latter point he relies upon the British Statutes, but not having them before him he is unable to point out the Sections.
Mr. Coxe has written to New York and Providence on the subject of the Danish European Trade.
